DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 18-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6-9 of U.S. Patent No. 10,609,301(herein after ‘301) in view of Schoepp (Publication No. U.S. 2009/0072996 A1).
Regarding claim 18, (‘301) claim 1 discloses a control apparatus for a sensor apparatus (“an imaging control apparatus”), the control apparatus comprising: a processor (“a processor”), wherein the emission of the infrared rays is in a specific wavelength band of the wavelength, (“control a first setting for the generation of the first infrared image based on a control parameter, wherein the first setting includes at least one of an irradiation wavelength band of the infrared rays,”). (‘301) does not disclose a processor configured to modulate a wavelength of infrared rays emitted from a light emitter and the control apparatus is mountable on a vehicle.  Schoepp discloses in Fig. 1 a processor (101, i.e., modulator) configured to modulate a wavelength of infrared rays emitted from a light emitter (105) and the control apparatus (100) is mountable on a vehicle. It would have been obvious to one of ordinary skill in the art to provide a processor such as disclosed in Schoepp to the device of ‘301 for the purpose of providing modulated infrared illumination to a control apparatus nearby.
Regarding claim 19, claim 3 of (‘301) discloses wherein the processor is further configured to control at least one of the specific wavelength band of the infrared rays or an emitting timing associated with the emission of the infrared rays (“the processor is further configured to select the first irradiation wavelength band based on the control parameter”).
Regarding claim 20, claim 3 of (‘301) discloses wherein the processor is further configured to control transmission of a first parameter to a neighboring apparatus via a communication interface (“and transmit the control parameter to a neighboring apparatus via a communication interface”).
Regarding claim 21, claim 1 of (‘301) discloses wherein the first parameter causes the neighboring apparatus to utilize a second parameter that is at least partially different from the first parameter (“wherein the control parameter causes the neighboring apparatus to use a second setting that is at least partially different from the first setting”).
Regarding claim 22, claim 1 of (‘301) discloses a setting priority of the neighboring apparatus is lower than a setting priority of the control apparatus (“a setting priority of the neighboring apparatus is lower than a setting priority of the control 
Regarding claim 23, claim 6 of (‘301) wherein the setting priority of the neighboring apparatus is based on a setting change risk, and the setting change risk is based on one of a moving speed or a position of the control apparatus and the neighboring apparatus (“wherein the setting priority of the neighboring apparatus is determined based on a setting change risk that depends on one of a moving speed or a position of the imaging control apparatus and the neighboring apparatus”).
Regarding claim 24, claim 7 of (‘301) discloses wherein the processor is further configured to: detect the neighboring apparatus via the communication interface (“wherein the processor is further configured to: detect the neighboring apparatus via the communication interface”); select the neighboring apparatus based on a relative positional relationship between an infrared camera and the detected neighboring apparatus (“select the neighboring apparatus based on a relative positional relationship between an infrared camera and the detected neighboring apparatus”); and control the first parameter for generation of an infrared image, wherein the first parameter is different from a second parameter of the selected neighboring apparatus (“and control the first parameter for generation of an infrared image, wherein the first parameter is different from a second parameter of the selected neighboring apparatus”).
Regarding claim 25, claim 8 of (‘301) wherein the communication interface communicates with a management server (“wherein the communication interface 
Regarding claim 26, claim 9 of (‘301) wherein the processor is further configured to control transmission of setting candidate information to a management server via the communication interface (“wherein the processor is further configured to control transmission of setting candidate information to a management server via the communication interface”), the setting candidate information indicates at least one setting candidate (“the setting candidate information indicates at least one setting candidate”), the at least one setting candidate is selectable for generation of an infrared image (“the at least one setting candidate is selectable for generation of an infrared image”), and the first parameter indicates a second parameter included in the at least one setting candidate (“and the first parameter indicates a second parameter included in the at least one setting candidate”).
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

5.	Claims 18-19 and 28-29 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Schoepp (Publication No. U.S. 2009/0072996 A1).
Regarding 18, Schoepp shows in Fig. 1 a control apparatus (100, vehicle illumination system) for a sensor apparatus, the control apparatus comprising: a processor (101, i.e., modulation unit) configured to modulate a wavelength of infrared rays emitted from a light emitter (105, i.e., light emitting diodes), wherein the emission of the infrared rays is in a specific wavelength band (infrared band) of the wavelength (p36-37), and the control apparatus (100) is mountable on a vehicle.
Regarding claim 19, Schoepp discloses wherein the processor (101) is further configured to control at least one of the specific wavelength band of the infrared rays or an emitting timing associated with the emission of the infrared rays (paragraph 0023).  
Regarding claim 28, Schoepp shows in Fig. 1 a control method, comprising: in a control apparatus (100, i.e., modulator): modulating a wavelength of infrared rays emitted from a light emitter (101, IR-LED), wherein the emission of the infrared rays is in a specific wavelength band of the wavelength (infrared), and the control apparatus is mountable on a vehicle.
Regarding claim 29, Schoepp shows in Fig. 1 a non-transitory computer readable medium (processor memory) having stored thereon, computer-executable instructions, which when executed by a processor of a control apparatus, cause the processor to execute operations, the operations comprising: modulating a wavelength of infrared rays emitted from a light emitter (104), wherein the emission of the infrared rays is in a .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schoepp (Publication No. U.S. 2009/0072996 A1).
Regarding claim 20, Schoepp discloses wherein the processor (101, i.e., modulator) is further configured to control transmission of a first parameter (range or intensity) to a neighboring apparatus. Schoepp does not provide in Fig. 1 processor a communication interface configured to control transmission of a first parameter to a neighboring apparatus. Schoepp provides in Fig. 2 a processor (212) comprising a communication interface (208, i.e., driver assistance system) configured to control transmission of a first parameter to a neighboring apparatus (paragraph 0036-0037). It would have been obvious to one of ordinary skill in the art to provide a processor such as disclosed in Fig. 2 of Schoepp to the device of Schoepp in Fig. 1 for the purpose of assisting user to operate apparatus.

Regarding claim 24, Schoepp discloses in Fig. 2 wherein the processor (212) is further configured to: detect the neighboring apparatus (vehicle in close proximity) via the communication interface (208, i.e., driver assistance system); select the neighboring apparatus (vehicle) based on a relative positional relationship between an infrared camera and the detected neighboring apparatus; and control the first parameter for generation of an infrared image, wherein the first parameter is different from a second parameter of the selected neighboring apparatus.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Schoepp (Publication No. U.S. 2009/0072996 A1) in view of Schmidt (Publication No. U.S. 2003/0052796 A1). 
Regarding claim 25, Schoepp discloses the claimed invention as stated above. The device Schoepp does not disclose wherein the communication interface communicates with a management server, the management server manages a plurality of settings for generation of a plurality of infrared images by a plurality of apparatuses, and the processor is further configured to receive the first parameter from the management server via the communication interface. Schmidt discloses wherein the communication interface (5) communicates with a management server (9a-9i, i.e., server and/or mediator (1)) the management server manages a plurality of settings for generation of a plurality of infrared images by a plurality of apparatuses (4, i.e., vehicles), and the processor is further configured to receive the first parameter from the . 
8.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Schoepp (Publication No. U.S. 2009/0072996 A1) in view of Prabhakar (Publication No. U.S. 2012/0226532 A1).
Regarding claim 26, the device of Schoepp discloses the claimed invention as stated above. The device of Schoepp does not disclose wherein the processor is further configured to control transmission of setting candidate information to a management server via the communication interface, the setting candidate information indicates at least one setting candidate, the at least one setting candidate is selectable for generation of an infrared image, and the first parameter indicates a second parameter included in the at least one setting candidate. Prabhakar discloses in Fig. 3 wherein the processor is further configured to control transmission of setting candidate information to a management server (102) via the communication interface (channels between user and server), the setting candidate information indicates (paragraph 0029) at least one setting candidate, the at least one setting candidate is selectable for generation of an infrared image, and the first parameter indicates a second parameter included in the at least one setting candidate. It would have been obvious to one of ordinary skill in the art to provide a setting arrangement such as disclosed in Prabhakar to the device of Schoepp for the purpose of for the purpose of tracking specific groups of network users.
27 is rejected under 35 U.S.C. 103 as being unpatentable over Schoepp (Publication No. U.S. 2009/0072996 A1) in view of Izuka (JP 2002-8015A).
Regarding claim 27, the device of Schoepp discloses the claimed invention as stated above. The device of Schoepp does not disclose wherein the processor is further configured to control an imaging timing of an infrared image, and the transmitted first parameter indicates the imaging timing. Izuka shows in Fig. 3 wherein the infrared image is generated by imaging the reflected light (from objects 11-13) at a first imaging timing, and the control unit (processor (23)) selects the first imaging timing. Izuka shows in Fig. 3 wherein the infrared image is generated by imaging the reflected light (from objects 11-13) at a first imaging timing, and the control unit (processor (23)) selects the first imaging timing on the basis of the control parameter (timing and light sharing, paragraph 0021).
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breed (Publication No. U.S. 2008/0167821 A1) discloses vehicular intersection management techniques.
Breed (Publication No. U.S.  2008/0040004 A1) discloses system and method for preventing vehicular accidents.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN WYATT/Examiner, Art Unit 2878 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878